Citation Nr: 0211651	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  01-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to service connection for a vision disorder.

4.  Entitlement to service connection for heart disease, to 
include hypertension.

5.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine.

(The issues involving service connection for a vision 
disorder and for heart disease, as well as the issue 
concerning an increased evaluation for degenerative joint 
disease of the lumbar spine, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran retired from the military in July 1959 after 
serving over twenty years on active duty.  During that time, 
he was held as a prisoner of war (POW) in Japan and the 
Philippines from May 7, 1942, to September 2, 1945.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board is undertaking additional development concerning 
the issues involving service connection for a vision disorder 
and for heart disease, as well as the issue concerning an 
increased evaluation for degenerative joint disease of the 
lumbar spine, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2).  Upon its completion, the Board will provide 
notice of the development as required by Rule of Practice 903 
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing these issues. 





FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims involving service connection for a 
duodenal ulcer and for PTSD, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of these claims.

2.  The veteran's duodenal ulcer causes abdominal pain, 
nausea, and occasional vomiting, but has not caused anemia, 
substantial weight loss, or incapacitating episodes lasting 
for 10 days. 

3.  The veteran's PTSD renders him totally impaired in both 
occupational and social functioning due to continuous panic 
and depression.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.112-4.114, Diagnostic Code 7305 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.16(c), 4.125-4.132, 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information necessary to substantiate a claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R.            § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been afforded several VA examinations in 
connection with his claims, and there does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  In a VA Form 9, the veteran requested that he be 
scheduled for a hearing before a member of the Board, but has 
since withdrawn that request.  The Board also concludes that 
the discussions in the rating decision, statement of the case 
and supplemental statement of the case have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The veteran has been notified of the evidence he 
should obtain and which evidence VA would obtain, and has 
been notified of the provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

II.  Increased Evaluation for a Duodenal Ulcer

The veteran claims that he is entitled to an evaluation in 
excess of 20 percent for his service-connected duodenal 
ulcer.  For the reasons set forth below, the Board disagrees 
and finds that the preponderance of the evidence is against 
the veteran's claim. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes, which will be discussed below.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  See 38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  See 38 C.F.R. § 
4.3.  When the evidence is in relative equipoise, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A.            
§ 5107(b); Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990).

The veteran's duodenal ulcer is currently evaluated as 20 
percent disabling under Diagnostic Code (DC) 7305.  Under 
this code provision, a 20 percent evaluation is warranted for 
a duodenal ulcer which is moderate, with recurring episodes 
of severe symptoms two or three times a year averaging ten 
days in duration, or with continuous moderate manifestations.  
A 40 percent evaluation is warranted when the disorder is 
moderately severe; that is, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation is provided for a severe ulcer manifested by pain 
that is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, DC 
7305.

Applying these criteria to the facts of this case, the Board 
finds than an evaluation in excess of 20 percent is not 
warranted for the veteran's duodenal ulcer.  At a VA 
examination in September 1999, it was noted that there was no 
evidence of anemia and that the veteran's weight had remained 
stable.  The veteran's only symptoms involved occasional 
nausea and vomiting without significant hematemesis.  The 
diagnostic impression was "chronic gastroesophageal reflux 
disease without symptoms of intestinal bleeding."  When 
examined by VA in March 2001, the veteran described a burning 
sensation in his mid-epigastric area that would radiate up 
his throat.  He said these episodes occurred three to four 
times a week and would last only a few hours.  The examiner 
stated that there was no evidence of anemia, weight loss or 
incapacitating episodes of 10 days of duration.  In a VA Form 
9, dated October 2000, the veteran stated that he experienced 
about three ulcer attacks a month that would usually last 
from 10 to 12 hours.  Based on these findings, the veteran's 
duodenal ulcer is most consistent with a 20 percent 
evaluation under DC 7305, as there is no evidence that the 
veteran suffers from either anemia or weight loss, or that he 
experiences recurrent incapacitating episodes averaging ten 
days or more in duration at least four or more times a year.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for his duodenal ulcer.  Accordingly, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (holding that the VCAA did not alter the benefit-of-
the doubt doctrine).  Hence, the appeal is denied.



III.  Increased Evaluation for PTSD

The veteran claims that his service-connected PTSD is more 
severely disabling than reflected in the currently assigned 
30 percent evaluation.  For the reasons set forth below, the 
Board agrees and finds that the evidence supports a 100 
percent evaluation for the veteran's PTSD.  

The veteran's PTSD is evaluated under the general rating 
formula for mental disorders.  Under these criteria, a 30 
percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating under this particular code is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating for PTSD is indicative of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.  Id.

Applying these criteria to the facts of this case, the Board 
finds that the evidence supports a 100 percent evaluation for 
the veteran's PTSD.  At a VA psychiatric examination in 
September 1999, the veteran related that his worst symptom 
involved severe nightmares about his experiences as a POW.  
He also reported intrusive thoughts in the form of avoidance 
behavior.  He said he stockpiled food in his basement for 
fear of starvation he experienced as a POW.  He reported 
difficulty sleeping and said he was afraid of being ambushed 
when going to the post office.  He denied receiving therapy 
or medication for PTSD.  He reported that he lived with his 
wife of 50 years and retired in 1984.  He said he spent his 
days helping his wife with housework and gardening, going to 
the post office and walking his dog.  Upon mental status 
examination, the veteran was alert, oriented, pleasant and 
cooperative.  He was neatly dressed and well groomed.  His 
mood appeared euthymic, and his affect was full.  Speech and 
psychomotor activity were regular, and thought processes were 
logical and goal directed.  Insight and judgment were intact.  
The examiner concluded with an Axis I diagnosis of PTSD and 
alcohol abuse in remission.   Under Axis IV, for psychosocial 
stressors, the examiner noted "mild."  A global assessment 
of functioning (GAF) score of 65 was assigned. 

The veteran was afforded another VA psychiatric examination 
in March 2001.  During the interview, the veteran reported 
that he had been having nightmares, intrusive thoughts and 
flashbacks about the war.  He also reported trouble sleeping.  
It was noted that he continued to organize his life in many 
ways around the effects of having been a POW, such as buying 
large quantities on food on the weekends.  He also described 
symptoms consistent with panic attacks and agoraphobia.  He 
reported having several panic attacks a day in which he 
became dizzy, had difficulty breathing and felt like dying.  
He said he avoided going to restaurants and stores for fear 
of panic attacks.  He was recently started on Zoloft but did 
not participate in any kind of therapy.   He said he spent 
the vast majority of his time alone in the basement.  Upon 
mental status examination, the veteran had poor eye contact 
and often sat with his eyes closed.  He was alert and 
oriented and exhibited normal psychomotor activity.  His 
speech was normal.  His mood was slightly depressed, and his 
affect was somewhat anxious and restricted.  He denied 
suicidal and homicidal ideation.  He also denied delusions 
and hallucinations.  Insight and judgment appeared fairly 
intact.  Significant abnormalities were noted concerning his 
short-term memory, as he had marked difficulty recalling 
three items immediately.  The examiner concluded with Axis I 
diagnoses of PTSD and dementia (early versus delirium 
secondary to hypertension).  Under Axis IV, the examiner 
noted "moderate due to social impairment".  A GAF score of 
53 was assigned.  The examiner indicated that some of the 
veteran's difficulty on cognitive testing was possibly 
secondary to hypertension, as his blood pressure was 250/110 
at the time of examination.  The examiner then opined that 
the veteran displayed significant effects from PTSD, namely 
frequent panic attacks, agoraphobia and significant social 
impairment. 

Based on these examination reports, the Board finds that a 
100 percent evaluation for the veteran's PTSD is warranted.  
The Board notes that the veteran does not exhibit the 
symptoms listed in the criteria for a 100 percent evaluation, 
as there is no evidence of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss of names of close relatives, own occupation 
or own name.  Nevertheless, the evidence clearly shows that 
the veteran's PTSD renders him totally impaired with respect 
to both occupational and social functioning due continuous 
panic and depression.  The clinical evidence reflects that 
the veteran suffers from daily panic attacks and symptoms 
consistent with agoraphobia.  Consequently, the veteran is 
unable to go anywhere without being overcome by severe panic 
and anxiety.  In fact, the only time the veteran leaves home 
is to walk the dog or walk to the post office, during which 
time he experiences significant fear of being ambushed.  The 
statement of the veteran's spouse dated in December 1999 in 
which she described many of the veteran's PTSD symptoms that 
she personally had observed since 1945 has also been 
carefully considered by the Board and is consistent with the 
more recent VA examination.  Under these circumstances, there 
is little doubt that the veteran is totally impaired with 
respect to both occupational and social functioning due to 
PTSD.  Accordingly, the Board finds that the evidence 
supports a 100 percent disability evaluation for the 
veteran's service-connected PTSD. 


ORDER

An evaluation in excess of 20 percent for a duodenal ulcer is 
denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent evaluation for post-
traumatic stress disorder is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.






 


 

